Order entered September 13, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00619-CV

                     LUIS A. AND LINDA A. SANTIAGO, Appellants

                                            V.

                   NOVASTAR MORTGAGE, INC., ET AL., Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-02073-2011

                                        ORDER
       The Court has before it appellees’ September 11, 2013 unopposed motion for extension

of time to file their brief. The Court GRANTS the motion and ORDERS appellees to file their

brief by October 18, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE